Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a continuation of U.S. Application 16/670,358, which issued as US 10,781,199, and which is a continuation of U.S. Application 16/124,066, which issued as US 10,494,361, and which is a continuation of U.S. Application 15/849,285, which issued as US 10,093,647, claiming priority to U.S. Provisional Application Ser. No. 62/511,878, filed 5/26/2017.
Status
Claims 1-16 are pending and under examination.
Specification
The disclosure is objected to because it contains an embedded hyperlink at ¶ [0008]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. References to websites should be limited to the top-level domain name without any prefix such as “http://” or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. §102(a)(1) as anticipated by WO2013 126326 to Cohen, B. et al.
Claim 1 is also rejected under 35 U.S.C. §102(a)(1) as anticipated by U.S. 9,695,146 to Stahly, G. et al., which discloses, at col. 3, crystalline forms of pomalidomide and hydrates thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. §103 as unpatentable over Cohen WO ‘326. Cohen WO ‘326 teaches that crystalline forms of pomalidomide and hydrates thereof are useful for the treatment, prevention, and management of numerous disorders, including multiple myeloma. The instant specification notes that pomalidomide is useful for the treatment of multiple myeloma – the same use as disclosed by Cohen WO ‘326. Under MPEP 2144.04 it is obvious to purify a known product to be used for the same purpose as taught by the prior art for the unpurified product.

Double Patenting
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type is supported by the language of 35 U.S.C. §101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. §101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. §101.
Claims 2-13 are rejected under 35 U.S.C. §101 as encompassing the same invention as claims 1-12 of U.S. 10,093,647.  

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) designed to prevent the unjustified or improper timewise extension of the “right to exclude” that is granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,494,361 and also over claims 1-12 of U.S. Patent No. 10,781,199. Although the instant claims are not identical to the claims of ‘361 and ‘199, they are not patentably distinct from those claims sets. 
Claims 2-13 encompass identical subject matter to that encompassed by both the corresponding claims 1-12 of ‘361 and the corresponding claims 1-12 of ‘199, except that the claims of ‘361 include the recitation (from the base claim) “substantially physically pure,” and the claims of ‘199 include the recitation (from the base claim) “substantially chemically pure.” Otherwise, the language of claims 2-13 tracks that of claims 1-12 of both ‘361 and ‘199, with each of instant claims 2-13 corresponding to each of claims 1-12 in both reference sets. Since both the claims of ‘361 and the claims of ‘199 encompass crystalline 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindoline-1,3-dione dihydrate, the claims of ‘361 and ‘199 anticipate instant claims 1-13.
	
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622